Citation Nr: 1429410	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  12-22 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for migraines (also claimed as head pain).

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for all over body pain.

3.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for tinnitus (also claimed as ringing in ears).

4.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for left hand condition.

5.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for right hand condition.

6.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for left foot corn.

7.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for eye condition.

8.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for neck condition.

9.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for skin rash.

10.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for back condition.

11.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for hemorrhoids.

12.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for flat feet.

13.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for bilateral leg condition.

14.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for finger condition.

15.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for bilateral arm condition.

16.  Entitlement to service connection for ingrown toenails.

17.  Entitlement to service connection for a gum condition.

18.  Entitlement to service connection for right foot condition.

19.  Entitlement to service connection for bilateral knee condition.

20.  Entitlement to service connection for bilateral ankle condition.

21.  Entitlement to service connection for bilateral hip condition.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served in the Army National Guard from April 1979 to April 1989, which included a period of active duty for training (ACDUTRA) from June 25, 1979 to September 18, 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In March 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Virtual VA electronics claims file.  During the hearing, the Veteran offered the following testimony:

Q: Now, you opened up a claim for body pains in general, all right, and that could be anything from like fibromyalgia, where there's pain in every joint. Are you saying your body pain is -- is it joint pain in every joint or is it something different than that?
A. (inaudible).
Q. (inaudible) separate issues. As far as your body pain.
A. (inaudible) arms, shoulders, it's just the whole --- everything I got on my paperwork is my problems that I'm having and been having (inaudible).
Q. So when you said body pains, you're talking about all these other issues like the left hand condition, the neck pain, the back pain, hemorrhoids, you use the term body pain to thoroughly address throughout the 21 issues (inaudible)?
A. Um-hum.

Hearing Transcript at 13.  A written transcription of the Veteran's testimony is of record.  The Board construes this testimony as an intent to withdraw the issue of whether new and material evidence has been submitted to reopen the claim of service connection for "all over body pain."  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202 (2013).  As the Veteran has withdrawn his appeal regarding the aforementioned issue, there remain no allegations of errors of fact or law for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record shows that the Veteran has been in receipt of Supplemental Security Income (SSI) since October 2009, indicating the possible existence of Social Security Administration (SSA) medical records.  In light of the Veteran's statement, the Board is on notice of the existence of SSA records that may contain potentially relevant information.  Accordingly, as such records have not yet been associated with his claims file, they should be obtained on remand.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(2) (2012); see also Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (finding that as long as a reasonable possibility exists that SSA records may be relevant to a veteran's claim, VA must assist him or her in obtaining the records); Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (holding that VA's duty to assist includes obtaining records from SSA and giving them appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).

Accordingly, the case is REMANDED for the following action:

1. Obtain a copy of the Veteran's SSA file, including all disability or SSI determinations rendered by that agency and the medical records upon which those determinations were predicated.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are not available.

2. Then, readjudicate the claims on appeal in light of all information or evidence received.  If any of the benefits sought remain denied, issue an SSOC and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



